Citation Nr: 1449595	
Decision Date: 11/07/14    Archive Date: 11/12/14

DOCKET NO.  11-11 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for hepatitis C; and if so, whether service connection is warranted.  


REPRESENTATION

Veteran represented by:	Michael A. Steinberg, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Childers, Counsel

INTRODUCTION

The Veteran served on active duty with the Navy from October 1969 to October 1973.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

The issue of service connection for hepatitis C on the merits is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a December 2005 rating decision, the RO declined to reopen a previously denied claim for service connection for hepatitis C; the Veteran did not appeal that decision and it is final.  

2.  Evidence presented since the December 2005 rating decision relates to an unestablished fact necessary to substantiate the claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim for service connection for hepatitis C.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's initial claim for service connection for hepatitis C was denied on the merits by the RO in an August 1994 rating decision on the grounds that there was no indication of any liver problem during service or to a compensable degree within any presumptive period; and that private treatment records indicated that the Veteran had contracted hepatitis C from an accidental needle stick.  After appropriate notice of this decision and of his appeal rights, the Veteran did not perfect an appeal within the statutory timeframe, and no new and material evidence was received by VA within one year of the rating decision.  Accordingly, that decision is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156(b); 20.302, 20.1103 (2014); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).   

In a rating decisions dated in June 2000 the RO denied reopening the claim of service connection for hepatitis C because new and material evidence had not been submitted.  The Veteran filed a notice of disagreement but he did not perfect that appeal after issuance of a Statement of the Case in 2001.  Thus, the 2000 rating decision is final.  Id.

The Veteran filed a request to reopen his claim for service connection for hepatitis C in July 2005.  In a rating decision dated in December 2005, the RO denied reopening the claim of service connection for hepatitis C on the grounds that VA treatment records dating from May 2001 to March 2005, while new, did not show that the Veteran's hepatitis C was related to service, and thus did not constitute new and material evidence.  The Veteran did not appeal that decision or submit new and material evidence during the appellate period and that decision is final.  Id. 

The Veteran filed the instant claim to reopen in April 2009.  The RO denied           the request to reopen in a September 2009 rating decision.  Thereafter, the RO denied the claim on the merits in a March 2011 statement of the case.  Despite the determination reached by the RO, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Generally, if a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold to reopen a claim is low.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The evidence received since the December 2005 rating decision includes, in pertinent part, an April 2009 letter from a private gastroenterologist, who wrote  that that the Veteran had told him that he "had contracted several venereal diseases while in the Service;" and who then opined that the Veteran's hepatitis C was likely contracted through sexual contact.  This opinion is presumed credible for the sole purpose of determining whether to reopen a claim.  As this evidence relates to an unestablished fact, it is both new and material.  Accordingly, the claim for service connection for hepatitis C is reopened. 38 C.F.R. § 3.156(a); see also Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  



ORDER

New and material evidence having been submitted, the Veteran's claim for service connection for hepatitis C is reopened, and to this extent only the appeal is granted.   


REMAND

Reopening the claim does not end the inquiry, the claim must now be considered on the merits.  However, additional development is needed.  

Although a private gastroenterologist has opined that the Veteran's hepatitis C was from sexual contact, the physician did not address other risk factors noted in the record, including the report on private treatment reports contemporaneous to the diagnosis of hepatitis C regarding a needle stick, a possible transfusion during back surgery in the late 1980s, and pre- and post-service sexual encounters.  

Private medical records dated in January 1992 document the Veteran as reporting that he may have received a blood transfusion during a complicated lumbosacral spine disc operation in 1988.  In addition, during hospitalization in February 1993, the Veteran reported he was exposed to needlesticks while serving as a medical corpsman many years ago.  Social Security records note the Veteran describing his job in the merchant marines as including all duties of sea going vessels to include captain, chief mate and medical officer.  In an October 1996 psychiatric evaluation, the Veteran reported that he had served in the Merchant Marines prior to and after his service in the U.S. Navy; and that he had gone through a drug and alcohol rehabilitation program a number of years ago.  He also avowed, during that evaluation, that he had been at sea some 28 years and had gotten hepatitis "from eating raw fish probably in Korea."  

On remand a request should be made for all of the Veteran's Merchant Marines medical records.  Records from the Veteran's lumbar spine surgery should also be requested.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the name and address of the medical facility where he had his lumbar spine surgery.  Following receipt of any necessary authorization from the Veteran, relevant records should be requested.  If no records are available, the claims file should be annotated to reflect such and the Veteran notified of such. 

2.  Request a copy of the Veteran's medical records from his Merchant Marine service and associate them with the claims file.  If a release form is necessary to obtain such records, the Veteran should be asked to complete one.  If no records are available, the claims file should be annotated to reflect such and the Veteran notified of such.

3.  After completing the above actions to the extent possible and associating any relevant records with the claims file, send the claims file to a VA hepatologist, gastroenterologist or infectious disease specialist to obtain an opinion regarding the Veteran's claim for service connection for hepatitis C.  If an examination is deemed necessary one should be scheduled.  The physician should be advised that the Veteran's Merchant Marine service is not active service for VA purposes.  Following review of the claims file, the specialist should respond to the following:

(a)  Is it more likely (greater than 50% probability), less likely (less than 50% probability), or at least as likely as not (50/50 probability) that the Veteran suffered from hepatitis C during active service with the Navy from October 1969 to October 1973?  

(b) For each of the following risk factors, please indicate whether it is more likely, less likely or at least as likely as not that the Veteran's hepatitis C is related to that risk factor:

(1) Sexual encounters during his active service with the Navy resulting in venereal disease; 
(2) Air gun inoculations during active service with the Navy;
(3) Pre- or post-service sexual encounters;
(4) The reported needle sticks from being a medical corpsman post-service with the Merchant Marines;
(5) Possible blood transfusion during lumbar spine surgery in the 1980s.

A complete rationale for this opinion must be provided.  In formulating the requested opinion the examiner's attention is drawn to a February 26, 1971 service treatment record which advises that the Veteran was given an injection for stomach cramps; a May 21, 1971 service treatment record, which notes that slight "hepatomegelia" was found on examination and included the remarks "observe for hepat;" and a May 23, 1973, service treatment record, which notes that the Veteran had been counseled regarding his fourth case of gonorrhea (GC).

The term, "at least as likely as not," does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the examiner's conclusion as it is to find against it.  

4.  Then, adjudicate the claim for service connection for hepatitis C based on all of the evidence of record.  If the claim remains denied, issue a supplemental statement of the case to the Veteran and his representative, and provide an appropriate period for response.  Thereafter, return the appeal to the Board for appellate review, if necessary.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


